PER CURIAM.
Appellant, former husband of appellee, seeks review of an order holding him in contempt of court for failure to pay a lump sum alimony award as ordered by the trial court in a dissolution of marriage proceeding. The contempt order lacks the affirmative findings required by Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976). Accordingly, the order appealed from is reversed and the cause remanded to the trial court to make the necessary affirmative finding, if supported by the record herein, or, otherwise, to vacate the order of contempt.
Reversed and remanded.
MILLS, Acting C. J., ERVIN, J., and MASON, ERNEST E., Associate Judge, concur.